Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 1 of 9   PageID #: 7413




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Ken.Sorenson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
United States of America

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )
                               )          CR. No. 17-00101 LEK
               Plaintiff,      )
                               )          GOVERNMENT’S
          vs.                  )          AMENDED EXHIBIT LIST;
                               )          CERTIFICATE OF SERVICE
ANTHONY T. WILLIAMS, (1)       )          DATE:    February 3, 2020
                               )          TIME:    9:00 a.m.
                               )          JUDGE:   Hon. Leslie E. Kobayashi
               Defendant.      )
______________________________ )
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 2 of 9          PageID #: 7414




                  GOVERNMENT’S AMENDED EXHIBIT LIST

      The United States, by and through its undersigned attorneys, hereby submits

its Government’s Amended Exhibit List for the trial in the above-captioned case.

The United States respectfully reserves the right to supplement this list and/or

delete exhibits prior to and during trial.

      DATED: January 31, 2020, at Honolulu, Hawaii.


                                              Respectfully submitted,

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii

                                       By    /s/ Gregg Paris Yates
                                             GREGG PARIS YATES
                                             Assistant U.S. Attorney
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 3 of 9                PageID #: 7415



  Exhibit                         Description                       Offered      Admitted

    1       Photo of Apple Desktop computer


    2       E-mail response by AW to BW e-mail sending scanned
            copy of letter w fake stamp and indicating nonpayment
            of fees
    3       E-mail from AW to BW re SOSDirect user

    4       Email from BW to AW d. 7/10/2013 re pmts rec'd from
            ES&AS and others
    5       E-mail from KF to AW, dated 9/6/2013 re questions on
            behalf of clients; E-mail from AW to KF re questions
            about the program
    6       Moneygram wiring from MJC to BW in Texas, dated
            9/22/2013
    7       E-mail from AW to EW re MEI and CLOA


    8       Moneygram wiring from MJC to BW in Texas, dated
            10/11/2013
    9       E-mail chain 11/23/2014 (MV to AW), 11/26/2014 (AW to
            MV), 11/27/2014 (MV to AW), 11/27/2014 (AW to MV) re
            payment for services
   10       Email to El Bey from AW d. 5/3/15

   11       E-mail forwarded from M.J.L. to AW on 5/27/2015

   12       E-mail from AW to M.J.L., dated 5/28/2015


   13       Email chain between MV and AW re recruiting others

   14       Marketing Power Point

   15       MEI Articles of Incorporation and By Laws
   16       MEI Application for ES & AS
   17       MEI Application for MV


  100       MEI Welcome Letter for Ventura
  101       MEI Account Invoice (Ventura) 11/28/14
  102       Mail Envelope to MEI (Ventura) d. 11/28/14
  103       MEI Account Invoice (Ventura) 12/22/14
  104       Mail Envelope 1/6/15 ("$900 Received Jan 12, 2015")


                                                3
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 4 of 9   PageID #: 7416



  105      MEI Account Invoice (Ventura) 1/29/15
  106      Mail Envelope (Ventura) d. 1/29/15
  107      Ventura Check to MEI d. 1/29/15 $900
  108      MEI Account Invoice (Ventura) 2/27/2015 Pay
  109      Mail Envelope 2/28/15 (Ventura)
  110      Ventura Check to MEI d. 2/27/15 $900
  111      MEI Account Invoice (Ventura) 3/2015
  112      Mail Envelope to MEI (Ventura) c. 3/31/15
  113      Ventura Check $900 d. 3/30/15
  114      MEI Account Invoice (Ventura) 4/29/15
  115      Mail Envelope 4/29/15 ("Received $900 May 6, 2015")
  116      MEI Account Invoice (Ventura) 5/27/15
  117      Mail Envelope 5/27/15
  118      Ventura Check d. 5/27/15
  119      Ventura Envelope d. 6/27/15
  120      Ventura Check d. 6/27/15
  121      MEI Account Invoice (Ventura) 7/25/15
  122      Mail Envelope 7/25/15
  123      Ventura Check d. 7/25/15
  124      MEI Account Invoice (Ventura) 8/27/15
  125      Mail Envelope 8/28/15
  126      Ventura Check d. 8/27/15
  127      MEI Account Invoice (Ventura) 9/28/15
  128      Mail Envelope 9/28/15
  129      Ventura Check 9/28/15
  130      MEI Invoice (Ventura) 10/27/15
  131      Mail Envelope d. 10/28/15
  132      Ventura Check d. 10/27/15
  133      MEI Welcome Letter for ES & AS
  134      MEI Billing Invoice Slip ES& AS June 2013
  135      Mail Envelope d. 6/13/2013
  136      MEI Billing Invoice Slip ES& AS July 2013
  137      Mail Envelope d. 7/06/2013
  138      MEI Billing Invoice Slip ES& AS October 2013
  139      Mail Envelope d. 9/27/2013
  140      MEI Billing Invoice Slip ES& AS November 2013
  141      Mail Envelope d. 11/01/2013
  142      MEI Application Fees
  143      MEI Rep. Commission Schedule
  144      CLOA Mission Statement
  145      Advertising Placard
  146      Follow Up Marketing Letter d. 6/19/12
  147      Client Referral Letter 6/19/12
  148      CLOA Instruction Letter on Process d. 6/19/12


                                             4
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 5 of 9   PageID #: 7417



  149      MEI Bank Draft Instruction Letter 11/12/12
  150      Notice of Fraud and Intent to Litigate
  151      CLOA Envelope with Fake Stamp
  152      Aff't re Name Change, AW signed, 3/3/2015
  153      MEI Mortgage/Note for NM & MM

  200      Recorded MEI UCC Lien
  201      Recorded MEI Mortgage/Note
  202      Recorded MEI UCC Lien
  203      Recorded MEI Mortgage/Note
  204      Recorded MEI UCC Lien
  205      Recorded MEI Mortgage/Note
  206      Recorded MEI UCC Lien
  207      Recorded MEI Mortgage
  208      Recorded MEI UCC Lien
  209      Evidence of Voiding of MEI-recorded docs

  300      CLOA business Card, Malinay
  301      Malinay UCC Financing Statement
  302      Attorney in Fact Acceptance Form 7/26/13
  303      Forwarded email from MJC to AW, 8/8/2013
  304      CLOA Cover Ltr w Letterhead 8/8/13
  305      Forwarded email attaching MEI flowchart, 8/29/2013
  306      PAG Oath of Office 9/5/13
  307      Power of Attorney, Cabebe, 7/17/13
  308      UCC Kaimu Loop House, 8/2/13
  309      Foreclosure Complaint d. 3/10/14
  310      PAG Commission, 9/16/14
  311      PAG Oath, 9/16/2014
  312      General Warranty Deed; 12/19/14
  313      Foreclosure Judgment, 5/21/15
  314      Notice of New Mortgage, 6/10/15
  315      CLOA Notice of Decl Fraud, 6/29/15
  316      CLOA Powerpoint

  400      Original Recorded Saxon Mortgage Inc, dated
           10/30/2007.
  401      Recorded Assignment of Mortgage and Note
  402      Adjustable Rate Note
  403      PHH Ltd Power of Attorney (#4647)
  404      OCWEN Detail Transaction History - Asuncion


                                                5
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 6 of 9        PageID #: 7418



  405      Foreclosure Complaint
  406      Ocwen Loan Modification Agreement, J. Asuncion
  407      Original Recorded Argent Mortgage Co. Mortgage (c/o
           Nationwide) on LT property, dated 4/28/2006.
  408      Assignment of Mortgage
  409      Note
  410      PHH Ltd Power of Attorney (#4548)
  411      Ocwen Detail Transaction History - Troxel
  412      Foreclosure Complaint
  413      Original Recorded Mortgage of Carnegie Mortgage LLC
           on RL and MJL Property, dated 7/28/2009.
  414      Mortgage with Central Pacific Bank d. 6/7/2012
  415      Payment History
  416      Foreclosure Complaint
  417      Commissioner's Deed, 9/22/2015
  418      Original Recorded Mortgage of BNC Mortgage, Inc. for
           ES & AS Property
  419      Assignment of Mortgage
  420      Balloon Note (Adjustable Rate)
  421      Payment History
  422      Foreclosure Complaint
  423      Purchase Contract
  424      Mortgage (Original Recorded Mortgage of National City
           Bank for MV Property?)
  425      Interest-Only Period Fixed Rate Note
  426      Recorded Petition for Name Change, 12/23/2009

  427      Payment History
  428      Foreclosure Complaint



  500      Metal Badge
  501      U.S. Private Attorney General Credentials
  502      Power of Attorney, A. Williams, grantor/grantee, 7/15/11
  503      Malinay Mortgage Application Forms
  504      MEI Application for NM & MM 5/26/13

  600      Surveillance photo of A. Williams
  601      Surveillance photo of A. Williams
  602      Photo of Arrest Seizure

                                               6
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 7 of 9       PageID #: 7419



  603      Photo of Apple Desktop computer


  604      Photos of Badge, ID, and handcuffs

  700      Extraco 902(11) Affidavit of Marisa Truelove
  701      Extraco E-Business Basic Svcs Agmt, AW signed,
           11/1/2013
  702      Extraco Deposit (S) 11/01/13
  703      Extraco Deposit Image (Ventura) 11/28/14
  704      Depost Image (Ventura) $900 12/22/14
  705      Extraco Deposit Image (Ventura) 1/29/15
  706      Extraco Deposit Image (Ventura) 2/27/15
  707      Extraco Deposit (Ventura) 3/30/15
  708      Extraco Deposit (Ventura) 4/29/15
  709      Extraco Deposit (V) 5/27/15
  710      Extraco Deposit (V) 6/27/15
  711      Extraco Deposit (V) 7/25/15
  712      Extraco Deposit (V) 8/27/15
  713      Extraco Deposit (V) 9/28/15
  714      BofA 902(11)
  715      BofA Signature Card, AW signed, 6/7/2012
  716      BofA Deposit Image (ES & AS) 6/12/2013
  717      BofA Deposit Image (ES & AS) 7/12/2013
  718      First Hawaiian 902(11)
  719      First Hawaiian Signature Card, AW signed, 7/17/2013
  720      First Hawaiian Image (ES & AS) 9/12/2013 (dep
           9/16/2013)
  721      Wells Fargo 902(11)
  722      Wells Fargo Business Acct Appl, AW signed, 2/25/2015
  723      Wells Fargo Business Acct Appl, AW signed, 3/17/2015
  724      Chase Bank 902(11)
  725      Chase Signature Card, HM signed, 8/27/2013
  726      PayPal Purchases, AW


  800      Order Dismissing Compl., US v. Malinay, 2013 U.S. Dist.
           LEXIS 115008
  801      IRS Certification of Lack of Rcd 2012-18
  802      Hawaii BREG entry for MEI
  803      Affidavit of Common Law Name Change
  804      Certified Record of Judgment


                                                7
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 8 of 9           PageID #: 7420



  805      MEI Application for RL & MJL
  806      MEI Application for LT
  807      MEI Application for DP & MP
  808      Df Mot for Mandatory Judicial Notice of Law Certification
           of Private Attorney General, ECF Nos. 498, 498-1, 498-2;
           Cert. of A.Williams from Florida matter; Comm'n by Decl.
           (By U.S. House of Representatives) (Indicating he is a Fed
           employee)
  809      Decl of A. Williams in Supp. Sworn Mot. Etablishing
           Undisputed Facts and Request for Judicial Notice, ECF No.
           176-2.
  810      Decl of A. Williams in Supp. Mot. Dismiss Superseding
           Indictment, ECF No. 294-4.
  811      Decl. of A. Williams in Supp. Sworn Mot. for Rebuttal to
           Sworn Decl. of A. Williams, ECF No. 146-1.
  812      Affidavit of Truth for Upholding and Exercising Const.
           Rights and Sovereignty, A. Williams, 4/26/11
  813      Writ For A Freeman's Right to Travel, 4/25/11 (to drive
           without a license)
  814      Warning to All Public Officials that "Party tendering this
           document is not under your jurisdiction" 4/25/11
  815      Order to show Why Notice License is Needed to Practice
           Law Therefore Complaint Can Not Be Dismissed, Malinay
           v. Nishimura, Civ. No. 372 SOM. (AW arg that TN statute
           and POA define his ability to practice law) (Better copy of
           statute at 69522-23)
  816      CLOA Ltr on behalf of Pillos, 4/22/2015
  817      WalMart money wire to Dorita Dixon
  818      U.S. House of Reps. Comm’n by Decl. for AW

  900      1006 Summary - Bank Accounts Analyzed
  901      1006 Summary - MEI Loss by Name
  902      1006 Summary - MEI Income by Year




                                                8
Case 1:17-cr-00101-LEK Document 847 Filed 01/31/20 Page 9 of 9         PageID #: 7421




                           CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following by the method

indicated on the date of filing:

Served via ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: January 31, 2020, at Honolulu, Hawaii.


                                              /s/ Gregg Paris Yates
                                              U.S. Attorney’s Office
                                              District of Hawaii




                                         1
